TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00043-CV


In re Ceragem International, Inc.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator Ceragem International, Inc. filed a petition for writ of mandamus and a
motion for temporary emergency relief seeking to stay a trial court order allowing certain discovery
by the Attorney General.  This Court granted the temporary relief and stayed production pending our
resolution of the petition for writ of mandamus.  See Tex. R. App. P. 52.10(a).
	The Attorney General, the real party in interest, has notified this Court that it has
withdrawn the demand for documents that was the only subject of the mandamus so the petition for
writ of mandamus is no longer necessary.  We agree, and dismiss the petition for writ of mandamus
as moot. (1) See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001); National Collegiate Athletic Ass'n
v. Jones, 1 S.W.3d 83, 86 (Tex. 1999).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   March 2, 2006
1.   We note that more than ten days have passed since the notification and relator has filed no
opposition to the suggestion of mootness.